              Case 1:20-cv-05543-RA Document 7 Filed 08/06/20 Page 1 of 1
                                             U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       August 5, 2020
VIA ECF                                                                     Application granted. The initial
Hon. Ronnie Abrams                                                          conference is hereby adjourned until
United States District Judge                                                October 2, 2020 at 2:30 pm.
United States District Court
40 Foley Square
New York, New York 10007                                                    SO ORDERED.

       Re:      Chen, et al. v. Barr, et al., No. 20 Civ. 5543 (RA)   _________________________
                                                                      Hon. Ronnie Abrams
Dear Judge Abrams:
                                                                      8/6/2020
         This Office represents the government in this action in which plaintiffs seek an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate their
Refugee/Asylee Relative Petition (Form I-730) and Application to Register Permanent Residence
or Adjust Status (Form I-485). On behalf of the government, I write respectfully to request that
the initial conference presently scheduled for August 21, 2020 be adjourned to a date at least one
week after September 21, 2020.

         By way of background, this Office was served with a copy of the complaint on July 22,
2020. Thus the government’s response to the complaint is due September 21, 2020. See Fed. R.
Civ. P. 12(a)(2). Additionally, USCIS has scheduled plaintiffs for an interview in regards to
their Form I-730 and I-485 for August 13, 2020. The adjournment is respectfully requested in
light of the September 21 response date and the upcoming interview, which will allow the
government time to investigate the facts and circumstances of the case and formulate its position
in this litigation. The government thus respectfully submits that the requested adjournment is in
the interests of judicial efficiency and conservation of resources. This is the government’s first
request to adjourn the initial conference. Plaintiffs’ counsel consents to this request.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                                 By:    s/ Simon Nakajima
                                                       SIMON NAKAJIMA
                                                       Special Assistant United States Attorney
                                                       Telephone: (212) 637-2770
                                                       Facsimile: (212) 637-2786
                                                       E-mail: simon.nakajima@usdoj.gov

cc: Counsel of record (via ECF)
